Citation Nr: 1206592	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-37 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for pain disorder with dysthymic disorder and generalized anxiety disorder (formerly described as anxiety state), rated as zero percent disabling prior to November 12, 2008, and as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran reported active duty from November 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran has been assigned separate ratings for separate period of time which are known as "staged" ratings.  He has appealed his rating as well as appealed the effective date of the 30 percent rating.  These two issues, however, are the same, since an appeal of the rating necessarily covers the entire appeal period.  Therefore, the Board has recharacterized the issue as noted on the first page of this decision.  An appeal addressing the increased rating will allow for consideration of whether the 30 percent rating might be warranted prior to November 12, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2009, the Veteran stated that he was treated by Dr. Raphael Otero on several occasions between June 2007 and August 2007.  Dr. Otero indicated in his August 14, 2007 report that he Veteran participated weekly in psychotherapy from June 20, 2007 through August 16, 2007.  None of those records are in the file and they must be obtained.   See 38 C.F.R. § 3.159 (2011).

The Board also finds that a new VA examination should be provided.  The November 2008 VA examination did not directly address the report from Dr. Otero and the findings of the VA examinations are significantly different from the opinion from Dr. Otero.  A new examination should be provided in order for the examiner to attempt to reconcile the various opinions of record and consider the entire record when offering an opinion.
Finally, records of any VA treatment the Veteran may have received for the disability on appeal are constructively of record, are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records for the Veteran from the VA Medical Center in Shreveport, Louisiana and associated outpatient clinics dated from August 2008 to the present.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Ask that the Veteran complete releases for any treatment he received from Dr. Otero.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his pain disorder with dysthymic disorder and generalized anxiety disorder.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  The Veteran should be provided a VA examination that addresses the current nature and severity of his pain disorder with dysthymic disorder and generalized anxiety disorder.  All necessary tests should be conducted.  The examination should be conducted in accordance with the VA rating criteria.  A Global Assessment of Functioning (GAF) score should be provided, if possible.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completion of the foregoing, readjudicate the claim for increased rating for pain disorder with dysthymic disorder and generalized anxiety disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


